HOBSON, Judge.
In this case the plaintiffs/appellants appeal a summary judgment finding no negligence on the part of the defendant/appellee in a slip and fall case.
We have carefully examined the briefs and record on appeal and find that there are genuine issues of material fact existing as to the negligence of the defendant. Accordingly, the summary judgment is reversed and the cause remanded for further *1039proceedings. McKay v. Motley, 343 So.2d 668 (Fla.2d DCA 1977).
BOARDMAN, C. J., and OTT, J., concur.